Citation Nr: 1744479	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for status-post anterior reconstruction, right shoulder.  

2.  Entitlement to an initial compensable rating for scar, right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

In August 2015, the Board granted service connection for tinnitus, and remanded the issues of a disability rating higher than 10 percent for status-post anterior reconstruction, right shoulder, and an initial compensable rating for right shoulder scar for further development.

The Board notes that relevant medical evidence (the report of a December 2015 MRI of the right shoulder) was associated with the claims file after the last (December 2015) supplemental statement of the case (SSOC).  This evidence will be considered by the RO on remand.

The decision below awards a minimum disability rating of at least 20 percent for the Veteran's service-connected right shoulder reconstruction disability since the date of the claim for an increased rating.  The issues of a disability rating higher than 20 percent for the service-connected right shoulder reconstruction disability, and an initial compensable rating for the residual postoperative scar, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if further action is required.

FINDING OF FACT

The Veteran's service-connected right shoulder reconstruction disability has been productive of at least painful motion since the date of the Veteran's claim for an increased rating.  


CONCLUSION OF LAW

The criteria for a disability rating of at least 20 percent for status post right shoulder anterior reconstruction have been met since March 23, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in September 1997, the Veteran was granted service connection for status post right shoulder anterior reconstruction with a rating of 10 percent.  He is now requesting a disability rating higher than 10 percent for his service-connected right shoulder status-post anterior reconstruction, right shoulder.  See March 2011 claim for increased rating.  The Veteran is right hand dominant.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

The Veteran's right shoulder disability has been rated under Diagnostic Code 5201-5003 throughout the appeal period.  

Diagnostic Code 5003 provides for evaluation of degenerative arthritis established by x-ray findings, based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A compensable evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful motion) is warranted where arthritis is established by x- ray findings and no actual limitation of motion of the affected joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  

The rating criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5201, specifically apply to limitation of motion of the shoulder.  Under Diagnostic Code 5201, a minimum disability rating of 20 percent is warranted for limitation of motion of the major (dominant) arm at shoulder level 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent evaluation is warranted for limitation of motion of the major arm midway between the side and shoulder level, and a 40 percent evaluation is assigned for limitation of the major arm motion to 25 degrees from the side.  .  

Full range of motion of the shoulder is zero to 180 degrees on abduction and forward elevation (flexion), and zero to 90 degrees on internal and external rotation.  Shoulder level is 90 degrees.  38 C.F.R. § 4.71, Plate I.

On VA shoulder examination in December 2012, there was objective evidence of painful motion, functional loss, and localized tenderness/pain on palpation beginning at 90 degrees.  See also November 2015 VA shoulder examination, which found objective evidence of pain on range of motion and at rest (non-movement).  Therefore, on further consideration, the Board finds that the criteria for a disability rating of at least 20 percent under the limitation of motion provisions of Diagnostic Code 5201 have been met since March 23, 2011-the date of the claim for an increased rating.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  This is so because 20 percent is the minimum rating under this Diagnostic Code.

The issue of a disability rating higher than 20 percent for the service-connected right shoulder disability is addressed below in the remand portion of this decision.  This intermediary grant of benefits will not prejudice the Veteran.


ORDER

A disability rating of at least 20 percent for right shoulder status post anterior reconstruction since March 23, 2011, is granted; subject to the laws and regulations governing the payment of monetary awards.


REMAND

As regards the issue of a disability rating higher than 20 percent for the service-connected right shoulder disability, in November 2015, the Veteran was afforded a VA examination; however, range of motion test results in both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, were not reported.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  The Veteran should therefore be afforded a new VA examination.  See also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (estimating functional loss of a flare-up).

As for the Veteran's appeal for an initial compensable rating for his residual postoperative scar, the scar has been rated, since December 4, 2012, under Diagnostic Code 7805, which pertains to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and provides that "any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be rated under an appropriate diagnostic code."  See 38 C.F.R. § 4.118.  

Diagnostic Code 7800 pertains to scars on the head, face, or neck.  38 C.F.R. § 4.118.  Diagnostic Code 7801 provides for a 10 percent rating for deep and nonlinear scars other than on the head, face, or neck, having an area or areas exceeding 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Id.  Diagnostic Code 7802 provides for a 10 percent rating for scars other than on the head, face, or neck, that are superficial and nonlinear and encompass an area or areas of 144 square inches (929 square centimeters) or greater.  Id.  Diagnostic Code 7804 provides a 10 percent rating for one or two unstable or painful scars; and a 20 percent rating for three or four scars that are unstable or painful.  Id.

On VA scar examination in November 2015, the examiner found a linear 12 centimeter well healed postoperative residual scar on the right anterior shoulder that was non-tender to touch and neither painful or unstable; however, during his May 2015 Board Hearing the Veteran testified that his postoperative right shoulder scar is "always numb" and productive of a "prickly pain sensation" every once in a while (Board Hearing Transcript, p. 8.), and according to the November 2015 VA examiner, the scar "does manifest some localized residual numbness."  Thus, the Veteran should be afforded a new VA examination and a VA neurologic examination to address this matter.

Additionally, in December 2015, the report of a right shoulder MRI done in Decision 2015 was associated with the claims file; after the November 2015 VA examination, and after the December 2015 SSOC.  This evidence should be considered on remand.   

Finally, in correspondence dated in February 2016, the Veteran (who apparently does not receive medical care from VA (see Board Hearing Transcript, p. 5)), reported that he was suffering from constant right shoulder pain and had requested additional right shoulder surgery.  On remand, the RO should also provide the Veteran an opportunity to identify any outstanding medical records referable to his right shoulder complaints.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of any extant medical records referable to his right shoulder complaints, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected right shoulder disability.  

The examiner is specifically asked to report active and passive range of motion findings for the thoracolumbar spine in both weight-bearing and nonweight-bearing circumstances, and with the range of motion of the opposite undamaged joint.  

If the examination is not performed during a flare-up, the examiner should also estimate any functional loss during any flare-ups.

If either of these cannot be accomplished, the examiner should explain why.

3.  Schedule the Veteran for a VA examination of the Veteran's right shoulder postoperative residual scar, including a neurologic examination.  

The examiner should specifically address whether the Veteran's scar is painful, and whether and to what degree there is any neurologic impairment.

4.  Finally, readjudicate the issues remaining on appeal.  All of the evidence associated with the claims file since the December 2015 SSOC must be addressed.  If any benefit sought remains denied, issue a new SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


